Voting time
The next item is voting time.
(For results and other details of the vote: see Minutes)
(FR) Mr President, I should like to intervene under Rules 146 and 148 of our Rules of Procedure, on the subject of multilingualism and the deterioration of multilingualism within the European Parliament.
I am taking advantage of the fact that the resolution on the work programme of the European Commission, plus Amendments 19 to 28 have not, at 12.40, been translated into French to draw your attention to the unacceptable deterioration of multilingualism in the European Parliament.
(Applause)
Thank you. We will bear this in mind in future and pay attention to such matters. This is something which is very important.